Citation Nr: 0729003	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The appellant served in the National Guard from September 
1969 to April 2005 had had periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The appellant testified before the undersigned Veterans Law 
Judge at an RO hearing in January 2007.  

The issue of service connection for a left knee disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant is shown to undergone a right knee 
replacement due to degenerative arthritis in 2006.  

3.  The currently demonstrated right knee disability is not 
shown to be due to a documented injury or other event or 
incident of the appellant's long service in the National 
Guard.  


CONCLUSION OF LAW

The appellant's right knee disability is not due to disease 
or injury that was incurred in or aggravated by a period of 
active duty for training or an injury that was incurred in or 
aggravated by a period of inactive duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2005, prior to the rating decision on appeal, the 
RO sent the appellant a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The appellant was afforded time to respond before the RO 
issued the October 2005 rating decision on appeal.  

Accordingly, the appellant has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The August 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

The letter advised the appellant that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the appellant that 
it was his responsibility to make sure the records were 
received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the appellant's service and that disability, degree 
of disability, and effective date pertaining to the 
disability).  

In this appeal, the August 2005 letter advised the appellant 
of the second and third Dingess elements (existence of a 
disability and connection between the appellant's service and 
that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the appellant of these elements in March 2006.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The appellant's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the appellant nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in January 2007.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral hearing loss. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).  

For inactive duty training, the law permits service 
connection for injuries only, and not disease.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training and those who 
have served on inactive duty for training. Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

The appellant is shown to have degenerative arthritis that 
has required replacement of his right knee joint.  He reports 
having had a total of 20 knee surgeries.  The medical records 
in this regard show that, in 2001, he had a medial 
meniscectomy and medial femoral condular defect treated in 
his right knee.  In February 2005, the appellant then 
underwent a total right knee arthroplasty revision for severe 
degenerative arthritis.  

None of these medical records relate information that would 
serve to link any identified right knee disorder to the 
appellant's National Guard service or to otherwise 
corroborate the history of a repetitive type of knee injury 
as provided by the appellant's physicians.  

In an October 2005 letter, a private physician stated that 
the appellant had reported hurting his knees during active 
duty for training when he packed 20 man life rafts and his 
knees would slip and hit the steel CO2 bottle.  A June 2005 
medical statement related an unattributed history of the 
appellant having had bilateral knee trouble for 20 years and 
hitting both knees on a steel bottle while packing a raft in 
1986.  

However, after careful review of the entire record, the Board 
finds that no such right knee injury in 1986 or other right 
knee event can be independently documented as happening 
during a period of inactive or active duty for training with 
the National Guard.  

Significantly, in a June 1985 letter, one of the private 
physicians had earlier stated that the appellant reported 
having left knee joint pain that began in early April of that 
year and recalling no specific injury but instead that the 
pain had just occurred.   

The veteran has submitted statements from two buddies in 
support of his claim.  One of the statements described the 
appellant's duties in packing aircraft life rafts as an Air 
National Guard civilian employee, and another reported that 
the veteran had voiced complaints about hurting his knees 
while packing life rafts.  Neither as written serves to show 
that a traumatic event involving the right knee had occurred 
during the appellant's National Guard service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991). Also, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

On this record, the Board can find no basis for concluding 
that the appellant injured his right knee during any period 
of National Guard service.  

Accordingly, the claim of service connection for a right knee 
disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a right knee disorder is denied.  



REMAND

As noted, the veteran asserts that he injured his left knee 
while performing his duties in connection with his lengthy 
National Guard service.  

There is of record medical evidence that tends to support the 
recorded history of left knee problems due to injuries over 
the years.  

Given the medical statements provided in support of the 
claim, the Board finds that the appellant should be afforded 
a VA examination to ascertain the current nature and likely 
etiology of the claimed left knee condition.  

The veteran also should be afforded an opportunity to provide 
additional medical evidence to support his claim.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to any 
additional treatment received for the 
claimed left knee disorder.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
left knee condition.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must offer an opinion as to 
the following:  Is it at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that the current left knee 
disability is due to an injury or other 
incident during his National Guard 
service?  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of all indicated 
development, the veteran's claim of 
service connection for a left knee 
disorder should be readjudicated in light 
of all the evidence of record.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


